Exhibit Gerdau Ameristeel Announces 2008 Fourth Quarter and Year End Results TAMPA, FL, February 19, 2009 Gerdau Ameristeel Corporation (NYSE: GNA; TSX: GNA) today reported a net loss of $1.3 billion ($2.97 per share fully diluted) for the three months ended December 31, 2008, in comparison to net income of $141.4 million ($0.37 per share fully diluted) for the three months ended December 31, 2007.The net loss for the three months ended December 31, 2008 includes a non-cash goodwill impairment charge of $1.2 billion. Excluding the goodwill impairment charge and the charge to write down the carrying value of investments as described below, the Non-GAAP Adjusted Net Loss was $70.8 million ($0.16 per share fully diluted) and the Non-GAAP Adjusted Net Income was $718.0 million ($1.67 per share fully diluted) for the three months and year ended December 31, 2008, respectively.This compares to Non-GAAP
